COURT OF APPEALS OF VIRGINIA


Present: Judges Baker, Coleman and Elder
Argued at Richmond, Virginia


LEWIS A. WEIS

v.         Record No. 1657-95-2          MEMORANDUM OPINION *
                                      BY JUDGE JOSEPH E. BAKER
NATKIN & COMPANY, ET AL.                   APRIL 30, 1996


         FROM THE VIRGINIA WORKERS' COMPENSATION COMMISSION

           Edmund R. Michie (Gary W. Kendall; Michie,
           Hamlett, Lowry, Rasmussen & Tweel, P.C., on
           briefs), for appellant.
           Jill M. Misage (John M. Oakey, Jr.; McGuire,
           Woods, Battle & Boothe, L.L.P., on brief),
           for appellees The Rust Engineering Company,
           Stewart Mechanical Enterprises, and The
           Standard Fire Insurance Company.

           (Glenn S. Phelps; R. Ferrell Newman;
           Thompson, Smithers, Newman & Wade, on brief),
           for appellees Tidewater Construction Company
           and Liberty Mutual Fire Insurance Company.
           Appellees submitting on brief.

           (Mary Louise Kramer; Jennifer G. Marwitz;
           Sands, Anderson, Marks & Miller, P.C., on
           brief), for appellees Henkles & McCoy, Inc.
           and Liberty Mutual Fire Insurance Company.
           Appellees submitting on brief.

           (Ralph L. Whitt, Jr.; Sands, Anderson, Marks
           & Miller P.C., on brief), for appellees
           Catalytic, Inc. and National Union Fire
           Insurance Company of Pittsburgh. Appellees
           submitting on brief.

           (Steven H. Theisen; Midkiff & Hiner, P.C., on
           brief), for appellees August Winter & Sons,
           Inc. and Sentry Insurance. Appellees
           submitting on brief.

           No brief or argument for appellees Natkin &
     *
      Pursuant to Code § 17-116.010 this opinion is not
designated for publication.
          Company, Travelers Insurance Company,
          Babcock & Wilcox, Travelers Indemnity Company
          of Illinois, Stone & Webster, Continental
          Casualty Company, United Engineers &
          Constructors, Inc., Lummus Corporation,
          Transportation Insurance Company, Morrison
          Knudsen Company, R.S. Harritan Company, Inc.,
          Employers Insurance of Wausau and Aetna
          Casualty & Surety Co.



     Lewis A. Weis (claimant) appeals from a decision of the

Virginia Workers' Compensation Commission (commission) that held

he had not met his burden to prove he was entitled to

compensation benefits for Stage 1 asbestosis from either of his

thirteen former employers. 1

     The sole issue presented by this appeal is whether the

  commission erred by not applying the conclusive presumption

provided in Code § 65.2-404(B) to the evidence of claimant's

employment at Rust Engineering Company (Rust).

     Viewing the evidence most favorable to the prevailing party

below, Crisp v. Brown's Tysons Corner Dodge, Inc., 1 Va. App.
503, 504, 339 S.E.2d 916, 916 (1986), the record discloses that

on May 18, 1991, Dr. Kirk Brendlinger communicated to claimant

that claimant had contracted Stage 1 asbestosis.   Shortly

thereafter, claimant applied to the commission for compensation

     1
      Briefly described, those named employers are: Natkin &
Company; Stewart Mechanical Enterprises, Inc.; Babcock & Wilcox;
Stone & Webster Engineering Corporation; Morrison Knudsen
Company; R. S. Harritan Company, Inc.; United Engineers and
Constructor, Inc.; Rust Engineering Company; Lummus
Construction; Henkles & McCoy, Inc.; Tidewater Construction
Company; August Winter & Sons, Inc.; and Catalytic, Inc.




                               - 2 -
benefits, claiming that his disease had been caused by his

employment with the above-named defendant employers.   Claimant's

application--and later testimony--asserted that his last

injurious exposure to asbestos was at each named employer.

     Continuously between December 1980 and April 1982, claimant

was employed by Rust at the West Point Paper Mill.   During that

period, for more than ninety work-shifts, in the course of his

employment he was exposed in varying degrees to asbestos.

Thereafter, at varying times, claimant worked for the other named

employers, being exposed to asbestos during each employment but

never for as many as ninety work-shifts.   His last employment at

which he was exposed to asbestos was with Natkin & Company

(Natkin) at the Anheuser-Busch Plant site.
     Rust argues that the evidence supports the finding that

claimant has not met his burden to prove "the location of his

last injurious exposure to asbestos"; that the burden is not on

employer to prove that claimant was not injuriously exposed to

asbestos, instead that burden is on claimant; that the

commission's finding that claimant "cannot demonstrate any

extended or intense exposure to asbestos" at any of his places of

employment is a factual finding binding upon this Court; that

Code § 65.2-404 does not relieve claimant of the burden to prove

"the last time of exposure"; and, in the alternative to the

above, there was credible evidence to show that claimant's last

exposure to asbestos was from April 24, 1984 to July 11, 1984




                              - 3 -
while claimant was employed by Natkin on the Anheuser-Busch job.




                              - 4 -
     It is undisputed that between December 1980 and April 1982,

claimant was continuously employed by Rust as a supervisory

pipefitter and that he frequently cut into asbestos pipe

coverings causing asbestos dust to be released into the air.   In

"remov[ing] the pipe" "out [of] the building or whatever" "or off

the roof" "the insulator would knock the insulation off" which

created asbestos dust.   Claimant testified in detail about how he

was exposed to asbestos dust.   Although he did not actually

perform that work daily as a supervisor, his duties required that

he be where asbestos removal was being performed on a daily

basis.   At no time was he supplied with masks or other protection

from asbestos.   When asked whether he was exposed to asbestos at

Rust on more than ninety workdays, he testified that he was

exposed to asbestos on "more like a year" of workdays.   His

evidence was not refuted.
     In this appeal, claimant contends only that the commission

erred when it did not find Rust liable because "he had a year's

worth of exposure while working for Defendant Rust Engineering,

and Va. Code Ann. § 65.2-404[B] [sic] provides a conclusive

presumption of injurious exposure [when in the course of his

employment an employee is] exposed [to asbestos for] 90 or more

shifts of work."

     Code § 65.2-404(A)-(B) provides:
            What employer and carrier liability.--A.
          When an employee has an occupational disease
          that is covered by this title, the employer
          in whose employment he was last injuriously



                                - 5 -
            exposed to the hazards of the disease and the
            employer's insurance carrier, if any, at the
            time of the exposure, shall alone be liable
            therefor, without right to contribution from
            any prior employer or insurance carrier.
              B. For the purposes of this section,
            "injurious exposure" means an exposure to the
            causative hazards of such disease which is
            reasonably calculated to bring on the disease
            in question. Exposure to the causative
            hazard of pneumoconiosis for ninety work
            shifts shall be conclusively presumed to
            constitute injurious exposure.


     The commission stated its basis for denying benefits to

claimant as follows:
            The claimant carries the burden of proving
          that his exposure to asbestos was reasonably
          calculated to trigger the disease.
          Caudle-Hyatt, Inc. v. Mixon, 220 Va. 495, 260
S.E.2d 193 (1979). In the absence of 90
          work-shifts of asbestos contact, the claimant
          has not carried his burden of proving the
          duration and intensity of exposure necessary
          to establish "injurious exposure" under the
          Act. The fact that he was present on these
          job sites, without evidence of intense or
          harmful exposure, is not a sufficient basis
          for finding injurious exposure.


If in finding an "absence of 90 work-shifts of asbestos contact,"

the commission was holding that there was no evidence that would

support that finding, the commission erred.

     Generally, a ruling by the commission that the claimant's

evidence is insufficient to prove that an injury was causally

related to the employment must be upheld on appeal because the

question is one of causation, which is a factual determination

frequently turning upon the weight and credibility accorded the

evidence.    Stancil v. Ford Motor Co., 15 Va. App. 54, 57, 421




                                - 6 -
S.E.2d 872, 874 (1992) (citing Code § 65.2-706(A)); see also

Eccon Construction Company v. Lucas, 221 Va. 786, 790, 273 S.E.2d
797, 799 (1981).

        The commission found that "[f]rom December 1980 to April

1982, the claimant was employed by Rust Engineering at the West

Point Paper Mill, making 'tie-ins'.      To do so, he had to cut

through old insulation on the pipes, causing asbestos dust in the

air.    He estimates that he was exposed to asbestos during one

year of this employment."    The record supports that finding.

Uncontradicted evidence shows that during his employment with

Rust claimant was exposed to asbestos for more than ninety work

days.    Nevertheless, the commission inexplicably found that there

was an "absence" of evidence of exposure for ninety work-shifts;

therefore, the commission opined that claimant did not meet "his

burden of proving the duration and intensity of exposure [at any

employment] necessary to establish 'injurious exposure' under the

Act."
        To recover compensation benefits, the burden is on the

claimant to establish by a preponderance of the evidence in whose

employment he was last injuriously exposed to asbestos, Blue
Diamond Coal v. Pannell, 203 Va. 49, 53, 122 S.E.2d 666, 669

(1961); Pocahontas Fuel Co. v. Godbey, 192 Va. 845, 852-53, 66
S.E.2d 859, 864 (1951), and the claimant must prove that the

exposure was "reasonably calculated to bring on the disease in

question."     Mixon, 220 Va. at 499, 500-01, 260 S.E.2d at 195,




                                 - 7 -
196.   The definition of "injurious exposure" contained in

Pocahontas has been supplanted by the statutory definition of

"injurious disease."    See Mixon, 220 Va. at 499, 260 S.E.2d at

195.   Liability may be fixed only on one employer and that is the

employer at which the claimant proved he was "last injuriously

exposed," not merely exposed.    Hawkeye Security v. McDaniel, 210
Va. 209, 212, 169 S.E.2d 582, 585 (1969).

       "Where reasonable inferences may be drawn from the evidence

in support of the commission's factual findings, they will not be

disturbed by this Court on appeal."     Hawks v. Henrico County Sch.

Bd., 7 Va. App. 398, 404, 374 S.E.2d 695, 698 (1988) (citation

omitted); see also Chase Packaging Corp. v. Dorsey, 15 Va. App.
248, 251, 421 S.E.2d 907, 909 (1992).    Applying that principle to

all the employers for whom claimant did not work more than ninety

work-shifts, we are bound by the commission's decision that the

evidence did not support claimant's assertion that he was last

injuriously exposed to asbestos while in the employment of any of

those employers.   However, because the evidence does disclose

that claimant was employed by Rust for more than ninety

work-shifts, we are not bound by the commission's finding that

claimant did not meet the burden required by the Act to entitle

him to compensation benefits from Rust for Stage 1 asbestos.

       Notwithstanding the commission's use of the phrase "in the

absence of 90 work-shifts," the record unmistakably shows that

while in Rust's employ and in the course of that employment for a



                                - 8 -
period of more than "90 work-shifts," claimant was exposed to

asbestos.    Thus, pursuant to the provisions of Code § 65.2-404(B),

the commission was required to conclusively presume that claimant

was injuriously exposed to asbestos that caused the Stage 1

asbestosis from which claimant suffers.

     The commission was not plainly wrong in its decision that

claimant failed to meet his burden to show that his exposure to

asbestos at any of his employers for whom he worked after leaving

Rust caused him to contract asbestosis.   The evidence of his

exposure to asbestos presented against those employers clearly

was insufficient to invoke the provisions of subsection (B) of

Code § 65.2-404.
     For the reasons stated, except as to Rust, we affirm that

portion of the commissions's finding which held that claimant had

not met his burden to prove he was last injuriously exposed to

asbestos in the course of his employment with any of the

defendant employers.   As to Rust, we hold that claimant has met

his burden to prove that he had been exposed to the causative

hazard of the disease of asbestosis for ninety work-shifts while

in the employ of Rust and, therefore, with the aid of the

conclusive presumption, claimant met his burden to prove that he

was last injuriously exposed to the asbestos which was the cause

of his Stage 1 asbestosis while in the course of his employment

with Rust.

     Accordingly, the decision of the commission is affirmed as




                                - 9 -
to all defendants except Rust, and this case is remanded to the




                             - 10 -
commission with instructions to enter an award consistent with

this opinion.
                                                Affirmed in part,
                                                reversed in part
                                                and remanded.




                             - 11 -